In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00067-CR



      SHATERICA VENISHA JOHNSON, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 188th District Court
                 Gregg County, Texas
               Trial Court No. 47066-A




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                              MEMORANDUM OPINION
       Appellant Shaterica Venisha Johnson has filed a motion to dismiss this appeal. As

authorized by Rule 42.2 of the Texas Rules of Appellate Procedure, we grant the motion. See TEX.

R. APP. P. 42.2(a).

       Accordingly, we dismiss this appeal.




                                               Josh R. Morriss, III
                                               Chief Justice

Date Submitted:       July 16, 2018
Date Decided:         July 17, 2018

Do Not Publish




                                               2